MEMORANDUM***
California Penal Code § 69 is not limited to the use or threat of force against the person or property of another, and is therefore not categorically a crime of violence under 18 U.S.C. § 16. Jordison v. Gonzales, 501 F.3d 1134, 1135 (9th Cir. 2007). Because the state offense is missing this element of the generic offense, the modified categorical approach is inapplicable. Navarro-Lopez v. Gonzales, 503 F.3d 1063, 1073 (9th Cir.2007) (en banc).
The petition is GRANTED; the removal order of the Board of Immigration Appeals is VACATED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.